



 
August 6, 2007


Terrell Herring



 
Re:
Amendment to Stock Option Agreement(s) /Restricted Stock Award Agreement(s)



Dear Terry:


As you know, inVentiv Health, Inc. (the “Corporation”) has previously granted to
you certain options (the “Options”) to purchase shares of common stock, $0.001
par value, of the Corporation. As of the date hereof, you are the owner of the
following Options:


Option Number
Option Grant Date
Number of Option Shares
00001770
12/10/2003
20,000
00001895
9/23/2004
150,000
00002202
1/17/2006
33,750
00002586
1/22/2007
31,211



Additionally, you have been awarded restricted shares of common stock, par value
$.001 per share, of the Corporation (the “Restricted Stock”). As of this date
hereof, you have been awarded the following Restricted Stock grants:


Award Number
Award Date
Number of Restricted Shares
00002027
3/9/2005
4,000
00002197
1/17/2006
8,438
00002603*
1/22/2007
14,282
00002625
1/22/2007
14,282



* denotes a performance based grant.


We hereby confirm the following:


1. Section 1(c) of each option agreement/notice of grant relating to the Options
listed above is hereby amended to provide that such Options and the shares of
common stock subject thereto shall immediately vest upon a Change of Control (as
defined in Section 5(d) of the Employment Agreement dated April 8, 2002 between
you and the Corporation, as previously amended).


2. Section 3 of each of the notices of grant relating to award numbers 00002027,
00002197, and 00002625 is hereby amended to provide that the shares of
Restricted Stock subject thereto shall immediately vest upon a Change of
Control.


3. Section 3 of the notice of grant relating to award number 00002603 is hereby
amended to provide that upon a Change of Control, a number of shares of
Restricted Stock subject thereto equal to the Target Number (as defined in such
notice of grant) shall immediately vest.


4. All future grants of Options and Restricted Shares will provide for immediate
vesting upon a Change of Control.



2.  
Continuing Effectiveness of Stock Option Agreements/ Restricted Stock Awards



Except as modified herein, the above-referenced award documentation remains in
full force and effect.
 


Very truly yours,


INVENTIV HEALTH, INC.


/s/ Eran Broshy

By:         
Eran Broshy
Chairman & CEO 
 
 
                                                                    /s/ Terrell
Herring
Accepted and agreed to by:        Dated: 8/6/2007             Terrell Herring

